              Case 2:19-cr-00203-RSM Document 595 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      UNITED STATES OF AMERICA,                          CASE NO. CR19-203RSM

11                             Plaintiff,                  ORDER TO SEAL

12                v.

13      FERNANDO BAUTISTA-SANCHEZ,

14                             Defendant.

15

16          THE COURT having considered the motion to seal the Declaration of Counsel in Support

17 of Motion to Withdraw, the Court hereby makes the following findings: That based upon the

18 reasons set forth in the Motion to Seal, not granting the motion could result in privileged and

19 protected materials being made public. The need to seal the Declaration of Counsel outweighs

20 the public’s interest in having the document made public.

21          ///

22          ///

23          ///

24

     ORDER TO SEAL - 1
             Case 2:19-cr-00203-RSM Document 595 Filed 08/17/21 Page 2 of 2




 1

 2         IT IS THEREFORE ORDERED that defendant’s Motion to Seal the above-named

 3 document is hereby GRANTED.

 4         DATED this 17th day of August, 2021.

 5

 6                                           A
                                             RICARDO S. MARTINEZ
 7                                           CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SEAL - 2
